

114 S948 IS: To amend the Internal Revenue Code of 1986 to eliminate the taxable income limit on percentage depletion for oil and natural gas produced from marginal properties.
U.S. Senate
2015-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 948IN THE SENATE OF THE UNITED STATESApril 15, 2015Mr. Inhofe introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to eliminate the taxable income limit on percentage
			 depletion for oil and natural gas produced from marginal properties.
	
		1.Elimination of taxable income
			 limit on percentage depletion for oil and natural gas produced from
			 marginal
			 properties
			(a)In
 generalSubparagraph (H) of section 613A(c)(6) of the Internal Revenue Code of 1986 is amended to read as follows:
				
					(H)Nonapplication
 of taxable income limit with respect to marginal productionThe second sentence of subsection (a) of section 613 shall not apply to so much of the allowance for depletion as is determined under subparagraph (A)..
			(b)Effective
 dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2014.